Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a disciplinary determination finding him guilty of rioting, making threats, making false statements and impersonation. The Attorney General has advised this Court that, since the commencement of this proceeding, the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, this matter has been rendered moot as petitioner has received all the relief to which he is entitled (see Matter of Walker v Fischer, 84 AD3d 1659 [2011]; Matter of Miranda v Bezio, 84 AD3d 1661 [2011]).
Mercure, J.E, Lahtinen, Malone Jr., Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.